UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:00-28171 VADDA ENERGY CORPORATION (Exact name of registrant as specified in its charter) Florida 27-0471741 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1660 S. Stemmons Freeway, Suite 440 Lewisville, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(214) 222-6500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes QNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule-405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes QNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£*(Do not check if a smaller reporting company) Smaller reporting companyQ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No Q The number of shares of registrant’s common stock outstanding as of April 30, 2012 was 104,235,236. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets – March 31, 2012 (Unaudited) and December 31, 2011 1 Consolidated Statements of Operations (Unaudited) – Three Months Ended March 31, 2012 and 2011 2 Consolidated Statements of Cash Flows (Unaudited) – Three Months Ended March 31, 2012 and 2011 3 Notes to Consolidated Financial Statements (Unaudited) 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 15 Signatures 16 i PART I – FINANCIAL INFORMATION Item 1.Financial Statements VADDA ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) (Audited) Assets: Cash $ $ Accounts receivable - net Deferred federal income taxes - current Prepaid drilling costs Total current assets Property and equipment: Oil and gas properties, using successful efforts method of accounting: Proved properties Other property and equipment Less: Accumulated depletion and depreciation ) ) Property and equipment, net Goodwill Prepayment to operator, net of valuation allowance of $1,832,500 and $0, respectively — — Other assets Total Assets $ $ Liabilities and Equity: Accounts payable and accrued liabilities $ $ Current portion of notes payable Payable to affiliate Deferred revenue Total current liabilities Notes payable Asset retirement obligation Deferred federal income taxes - long-term Total long-term liabilities Preferred stock, $.001 par value; 10,000,000 shares authorized; none issued or outstanding as of March 31, 2012 and December 31, 2011 — — Common stock, $.001 par value; 150,000,000 shares authorized; 104,235,236 and 104,235,236 issued and outstanding as of March 31, 2012 and December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Total Vadda stockholders’ equity Deficit attributable to noncontrolling interests ) ) Total Equity Total Liabilities and Equity $ $ See accompanying notes to unaudited consolidated financial statements 1 VADDA ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Revenues: Turnkey drilling revenues — Natural gas and oil sales Costs and expenses: Turnkey drilling costs — Lease operating expense General and administrative Accretion expense — Depletion and depreciation Operating income (loss) ) Other income, net — 16 Income (loss) before income taxes (412,462 ) Income tax (benefit) expense (170,883 ) Net income (loss) ) Net income attributable to noncontrolling interests Net income (loss) attributable to Vadda common stockholders $ $ ) Basic and diluted income (loss) per common share $ $ Weighted average number of common shares
